Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
The earliest effective filing date is  August 6 2015,

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

As to claim 1, 6 and 11, ‘467 parent patent has discloses same subjects:
As to claim 1, claim 1 of ‘467 patent discloses that an imaging device, comprising:
a condensing lens (ll.1-2);
an image sensor configured to detect light passing through the condensing lens and comprising a pixel matrix, wherein the pixel 
a processor configured to turn on the phase detection pixel pairs for autofocusing and output autofocused pixel data after completing the autofocusing (ll 8-11),
 divide the autofocused pixel data into a first subframe and a second subframe (ll. 12-13),
calculate image features of at least one of the first subframe and the second subframe, wherein the image features comprise module widths of a finder pattern, and the finder pattern has a predetermined ratio, a Harr-like feature, or a Gabor feature (11. 14-18), and
determine an operating resolution of the regular pixels according to the image features calculated from at least one of the first 
As to claim 10, claim 10 of ‘467 parent patent disclsos that an imaging device, comprising:
a condensing lens (ll. 1-2);
an image sensor configured to detect light passing through the condensing lens and comprising a pixel matrix, wherein the pixel 
matrix comprises a plurality of phase detection pixel pairs and a plurality of regular pixels (II.3-6); and
a processor configured to
turn on the phase detection pixel pairs for autofocusing and output autofocused pixel data after completing the autofocusing,
divide the autofocused pixel data into a first subframe and a second subframe (II.7-10),


select an image decoding or an image recognition using pixel data of the regular pixels according to the image features calculated from at least one of the first subframe and the second subframe divided from the autofocused pixel data (II. 16-20).
As to claim 16, claim 16 of ‘467 parent patent discloses all limitations (see rejection of claim 10)
Claims 2-9, 11-15, and 17-20 have the same wording of claims 2-9, 11-15, and 17-20 of ‘457 parent patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims are the same.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meynants  (US 2014/0145068 A1) in view of Samurov et al.  (US 2015/0365584 A1, hereinafter Samurov).
As to claim 16, Meynants discloses that an operating method of an imaging device, the imaging device comprising a plurality of phase detection pixel pairs and a plurality of regular pixels (Fig. 13, abstract), the operating method comprising:

acquiring an image frame by the phase detection pixel pairs (Fig. 22, [0089]-[0090]);
performing autofocusing according to the image frame (Fig. 22, [0089]-[0090]);
acquiring an autofocused image frame by the phase detection pixel pairs ([0090]); and
selectively turning/activating on at least a part of the regular pixels according to the autofocused image frame accomplished (Fig. 22, S308-S311, [0090]-[0091]); and 
wherein the phase detection pixel pairs are continuously turned on when the at least a part of the regular pixels are activated, and the regular pixels are not activated in the 
Meynants does not mention dividing the autofocused image frame, acquired by the phase detection pixel pairs, into a first subframe and a second subframe, which I swell known in the art.
	Furthermore, Samurov, in an analogous environment, discloses using phase detection pixels pair for autofocusing (Fig. 2 [0029]), dividing sensor area into blocks/areas/subframes, each block is autofocused blocks ([0031],[0034]), and calculating image features of at least one of the first subframe and the second subframe ([0034]-[0040], note that phase shift or ROI is the image feature).
The knowledge that using phase detection pixels pair for autofocusing and after autofocusing and then exposing normal pixels (turn on) for whole image, and dividing the image and calculating  the image features are a desirable way to subject that   KSR, 550 U.S., at 417.
As to claim 1, Meynants discloses that an imaging device comprising:
a condensing lens (Fig. 4 and 7);
an image sensor configured to detect light passing through the condensing lens to generate an image frame and comprising a pixel matrix, the pixel matrix comprising a plurality of phase detection pixel pairs and a plurality of regular pixel (Fig. 4, 7, 12-14, [0013]-[0015], [0089]-[0090]); and
a processor (Fig. 19, [0084]) configured to 

perform autofocusing according to pixel data of the phase detection pixel pairs, and determine an operating resolution of the regular pixels according to autofocused pixel data of the phase detection pixel pairs ([0089]-[0090]),
wherein the phase detection pixel pairs are always on, and the regular pixels are selectively turned on after the autofocusing (Fig. 22, [0089]-[0090]).
Samurov, in an analogous environment, discloses using phase detection pixels pair for autofocusing (Fig. 2 [0029]), divide the autofocused pixel data into a first subframe and a second subframe ([0031], [0034]),
calculate image features of at least one of the first subframe and the second subframe (0034]-[0040]).

The motivation statement is addressed with respect to claim 16.
As to claim 2,   the combination of Meynants and Samurov further discloses that the imaging device as claimed in claim 1, wherein each of the phase detection pixel pairs comprises:
a first pixel and a second pixel (Samurov Fig. 2);
a cover layer covering upon a first region of the first pixel and upon a second region of the second pixel, wherein the first region and the second region are rectangles of mirror symmetry (Samurov Fig. 2, [0029]); and
a microlens aligned with at least one of the first pixel and the second pixel (Meynants Fig. 4).
As to claim 3, Meynants further discloses that the imaging device as claimed in claim 2, wherein the first region and the second region are 5% to 95% of an area of a single pixel (Fig. 8C [0074]-[0075] less than 50%).
As to claim 4, the combination of Meynants and Samurov 
 the pixel data of the phase detection pixel pairs before the autofocusing is accomplished (Samurov [0029]-[0031]).
As to claim 5, Samurov further discloses that the imaging device as claimed in claim 1, wherein the processor is configured to
divide the pixel data of the phase detection pixel pairs into a first sub-frame and a second sub-frame ([0029]); and
perform the autofocusing according to the third sub-frame and the fourth sub-frame ([0029]-[0031]).

As to claim 6,  Samurov further discloses that the imaging device as claimed in claim 5, wherein the processor is further configured to calibrate brightness of the third sub-frame and the fourth sub-frame to be identical using a shading algorithm ([0046],[0057],  [0064]).

As to claim 7,   Samurov further discloses that the imaging device as claimed in claim 1, wherein the processor is configured to
determine the operating resolution as a first resolution or a second resolution according to the image features ([0028]-[0029]),
wherein the first resolution is smaller ([0046])than a number of the regular pixels, ([0028]-[0031], [0046], [0064]).
As to claim 8, Meynants further discloses that the regular pixels re turn off in the autofocusing ([0089]-[0091])
As to claim 9, Meynants further discloses that the number of phase detection pixel pairs is smaller than that of the regular pixels (Figs. 20 and 21).
Claims 10-13, 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Meynants and Samurov in view of Na (US 2013/)136363 A1).
 	

Na. in an analogous further discloses that selecting an image decoding or an image recognition using pixel data of the regular pixels [0012]-[0017]).

The knowledge that image decoding  is a desirable way to subject that would have been within the skill in the art, as evidenced by Na for object recognition.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known elements of  image decoding scheme of Na   with the well-known technique in image processing of the combination of Meynants and Samurov because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id., at 417.



Na, in an analogous environment, teaches that image decoding (abstract), image/object recognition ([0049]), and QR code ([0049]).
Examiner takes the Official Notice that face recognition is well known in the art.
The knowledge that image decoding or face image recognition  is a desirable way to subject that would have been within the skill in the art, as evidenced by Na and ON.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known elements of  Na and ON  with the well-known technique in image processing of Meynants  and Samurov because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id., 
As to claims 11-12, The elements are addressed with respect claims 2 and 4.
As to claim 13, the combination of Meynants, Samorov, and Na further discloses that the imaging device as claimed in claim 10, wherein the processor is configured to divide the pixel data of the phase detection pixel pairs into a third subframe and a fourth subframe before the autofocusing is accomplished(Samurov [0029]) ;calibrate brightness of the third subframe and the fourth subframe to be identical using a shading algorithm(Samurov [0046],[0057],  [0064]).; and perform the autofocusing according to the third subframe and the fourth subframe (Samurov, [0029]-[0031]).
As to claim 16 and 19, the claims are corresponding method to claim 10 and 15, the discussions are addressed with respect to claims 10 and 15.

As to claim 17, the combination of Meynants, Samorov, and Na further discloses that the operating method as claimed in claim 16, wherein the selectively activating (Na abstract) comprises:
activating a first part of the regular pixels to perform an image decoding according to pixel data of the first part of the regular pixels; or activating all the regular pixels to perform an image recognition according to pixel data of the all regular pixels (Meynants, Fig. 20 and 21, Na, abstract, image/object recognition ([0049]), and QR code ([0049]).
AS to claim 18,  the combination of Meynants, Samorov, and Na further discloses that the operating method as claimed in claim 17, wherein pixel data of the phase detection pixel pairs captured .

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Meynants, Samurov and Na further in view of BryII (US 2006 /0204121 A1).
As to claim 14,  the combination of Meynants and Samurov further teaches that  dividing the frame to sub-frames (Samurov [0042]-[0046]),decoding  QR and facial recognition (NA [0049]), but does not mention calculating image features using machine learning, which are well known in the art
BryII, in an analogous environment, further discloses that calculating image features of at least one of the first sub-frame 
The knowledge that image dividing and machine learning  for image processing  is a desirable way to subject that would have been within the skill in the art, as evidenced by BryII.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known elements of BryII with the well-known technique in image processing of the combination of Meynants, Samurov and Na because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id., at 417.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JINGGE WU/Primary Examiner, Art Unit 2663